

	

		III

		109th CONGRESS

		1st Session

		S. RES. 190

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 1, 2005

			Mr. Salazar (for himself

			 and Mr. Allard) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Recognizing the 100th anniversary of Mesa

		  Verde National Park.

	

	

		Whereas

			 Mesa Verde National Park was created 100 years ago by an Act of Congress and

			 signed into law by President Theodore Roosevelt on June 29, 1906, as the first

			 National Park set aside to preserve the works of humankind;

		Whereas

			 the more than 5,000 archeological sites, including over 600 cliff dwellings,

			 protected within the 52,000-acre boundary of Mesa Verde National Park represent

			 some of the most spectacular and best-preserved prehistoric architecture in the

			 world;

		Whereas

			 in 1928, Congress declared the natural resources of Mesa Verde National Park to

			 be of such caliber as to be worthy of the same level of protection as the

			 cultural resources therein;

		Whereas

			 8,500 acres within Mesa Verde National Park were designated as wilderness by

			 Congress on October 20, 1976;

		Whereas

			 on September 8, 1978, the United Nations Educational, Scientific, and Cultural

			 Organization (UNESCO) declared Mesa Verde National Park to be 1

			 of 8 original World Cultural Heritage Sites;

		Whereas

			 Mesa Verde National Park is part of our American heritage that is universally

			 recognized and shared with the world;

		Whereas

			 Mesa Verde National Park is the primary driving force behind the economy of

			 southwestern Colorado and the Four Corners Region;

		Whereas

			 the communities of Cortez, Dolores, Mancos, and Durango, Colorado, have come

			 together to plan a year-long celebration worthy of this magnificent icon of the

			 National Park System; and

		Whereas

			 24 American Indian tribes recognize Mesa Verde as their ancestral home and

			 contribute a rich cultural heritage to the experience of visitors to the

			 region: Now, therefore, be it

		

	

		That the Senate—

			(1)recognizes the 100th anniversary of Mesa

			 Verde National Park; and

			(2)urges all citizens of the United States to

			 join in the Centennial Celebration of Mesa Verde National Park by participating

			 in the many activities planned throughout the year in 2006.

			

